DETAILED ACTION

Primary Examiner acknowledges Claims 1, 2, 4-6, 9, 11-13, 17, 18, 20, 22, 26-29, 31, 34, 37, 39, 41, 42, 44-47, 49, 52, and 53 are pending in this application, with Claims 4-6, 9, 11-13, 17, 18, 20, 22, 26-29, 31, 34, 37, 39, 41, 42, 44-47, and 53 having been currently amended, and Claims 3, 7, 8, 10, 14-16, 19, 21, 23-25, 30, 32, 33, 35, 36, 38, 40, 43, 48, 50, 51, and 54 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “3200” has been used to designate “plenum chamber” and “seal-forming structure”.  Appropriate correction is required. 
Reference characters “3100” and “3200” has been used to designate “seal -forming structure”.  Appropriate correction is required.
Reference character “3300” has been used to designate “conduit headgear” (Para 0233) and “positioning and stabilizing structure”.  Appropriate correction is required.
Reference character “3304” has been used to designate “superior tube portion”, “superior” and “superior portion”.  Appropriate correction is required.
Reference character “3306” has been used to designate “inferior” and “inferior portion”.  Appropriate correction is required.
Reference character “3350” has been used to designate “gas delivery tube”, “headgear tubes”, “tubes”, “separate gas delivery tubes”, “textile pad”, “bendable tube”, and “single tube”.  Appropriate correction is required.
Reference character “3351” has been used to designate “flat side” (Para 0192), “non-patient contacting side” (e.g. Para 0220), and “patient contacting side”. Appropriate correction is required.
Reference character “3352” has been used to designate “impermeable layer” and “inner layer”.  Appropriate correction is required.
Reference character “3354” has been used to designate “arcuate side”, “non-patient contacting side”, “patient contacting side”, and “non-patient” (e.g. Para 0199).  Appropriate correction is required.
Reference character “3355” has been used to designate “anterior”, “anterior side”, and “window sections”. Appropriate correction is required.
Reference character “3356” has been used to designate “posterior”, “posterior side”, and “window sections”.  Appropriate correction is required.
Reference character “3360” has been used to designate “crown connector” and “gas delivery tube”.  Appropriate correction is required.
Reference characters “3350” and “3360” have been used to designate “gas delivery tube”. Appropriate correction is required.
Reference characters “3351” and “3354” have been used to designate “non-patient contacting side”.  Appropriate correction is required.
Reference characters “3355” and “3356” have been used to designate “posterior sides”.  Appropriate correction is required.
Reference characters “3308” and “3350” have been used to designate “textile pad”.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
  Reference character “3200” has been used to designate “plenum chamber” and “seal-forming structure”.  Appropriate correction is required. 
Reference characters “3100” and “3200” has been used to designate “seal -forming structure”.  Appropriate correction is required.
Reference character “3300” has been used to designate “conduit headgear” (Para 0233) and “positioning and stabilizing structure”.  Appropriate correction is required.
Reference character “3304” has been used to designate “superior tube portion”, “superior” and “superior portion”.  Appropriate correction is required.
Reference character “3306” has been used to designate “inferior” and “inferior portion”.  Appropriate correction is required.
Reference character “3350” has been used to designate “gas delivery tube”, “headgear tubes”, “tubes”, “separate gas delivery tubes”, “textile pad”, “bendable tube”, and “single tube”.  Appropriate correction is required.
Reference character “3351” has been used to designate “flat side” (Para 0192), “non-patient contacting side” (e.g. Para 0220), and “patient contacting side”. Appropriate correction is required.
Reference character “3352” has been used to designate “impermeable layer” and “inner layer”.  Appropriate correction is required.
Reference character “3354” has been used to designate “arcuate side”, “non-patient contacting side”, “patient contacting side”, and “non-patient” (e.g. Para 0199).  Appropriate correction is required.
Reference character “3355” has been used to designate “anterior”, “anterior side”, and “window sections”. Appropriate correction is required.
Reference character “3356” has been used to designate “posterior”, “posterior side”, and “window sections”.  Appropriate correction is required.
Reference character “3360” has been used to designate “crown connector” and “gas delivery tube”.  Appropriate correction is required.
Reference characters “3350” and “3360” have been used to designate “gas delivery tube”. Appropriate correction is required.
Reference characters “3351” and “3354” have been used to designate “non-patient contacting side”.  Appropriate correction is required.
Reference characters “3355” and “3356” have been used to designate “posterior sides”.  Appropriate correction is required.
Reference characters “3308” and “3350” have been used to designate “textile pad”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, 9, 11-13, 17, 18, 20, 22, 26-29, 31, 34, 37, 39, 41, 42, 44-47, 49, 52, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Veliss et al. (2008/0060649) in view of Formica et al. (2011/0247619). 
As to Claims 1, 46, and 52, Veliss discloses a patient interface (Figure 2-3) comprising: a seal forming structure (20, Figure 2-1, “As illustrated, the patient interface 10 includes an interfacing structure 20 (also referred to as a cushioning structure or conforming structure) adapted to provide an effective interface with the patient's face” Para 0099) constructed and arranged to form a seal with a region of the patient’s face surrounding an entrance of the patient’s airways for sealed delivery of a flow of pressurized air (via “PAP device” Figure 2-3) at a therapeutic pressure through the patient’s respiratory cycle in use; a plenum chamber (22, “The manifold may be constructed of a substantially rigid material and the interfacing structure 20 may include a substantially rigid frame (e.g., frame 22 shown in FIG. 2-1) that prevents collapse in use. This arrangement ensures that an air flow path is provided from at least one of the tubes 42 to the patient's nose.” Para 0115) pressurizable to the therapeutic pressure; and a positioning and stabilizing structure (30, “an air delivery and stabilizing system 30 (also referred to as conduit headgear or inlet conduit arrangement) adapted to deliver breathable gas to the interfacing structure 20 and support the patient interface 10 in a desired position on the patient's head” Para 0099) to provide a force to hold the seal forming structure (20) in a therapeutically effective position on a patient’s head, the positioning and stabilizing structure (30) comprising: at least one gas delivery tube (42, “the tubing 40 includes two tubes or inlet conduits 42 (also referred to as gas passages or gas conduits) communicated with the interfacing structure 20 to deliver breathable gas to the interfacing structure 20 (e.g., see FIG. 1-6).” Para 0102) coupled to the plenum chamber (22, best seen Figure 2-1) and configured to receive the flow of pressurized air from a connection port (70, “As best shown in FIG. 2-2, the manifold 70 is generally T-shaped and includes a base portion 72 and an inlet tube portion 74 that is coupled (e.g., movably coupled via a ball joint, hinge, general flexibility, etc.) to the base portion 72.” Para 0149) at the top of the patient’s head to deliver the flow of pressurized air to the entrance of the patient’s airways via the plenum chamber (22), the at least one gas delivery tube (42) constructed and arranged to contact, in use, at least a region of the patient’s head superior to an otobasion superior of the patient’s head (Figures 1-1 thru 1-16), the at least one gas delivery tube (42) comprising a tube wall (defined as the thickness of 42) having an inferior passage (defined as the lumen of 42) for flow of pressurized air along a longitudinal axis of the tube (42) to the seal forming structure (20), wherein at least a portion of the tube wall (defined as the thickness of 42) comprises: a patient contacting portion (50, “the rigidizing element 50 may be cut and/or formed from thin plastic sheet, e.g., 0.5 mm high impact polystyrene (or EPP foam). However, other suitable materials are possible, e.g., textile, nylon, polypropylene, high duro silicones, elastomers, etc., and the rigidizing element may have other suitable wall thicknesses, e.g., in the range of about 0.3 mm to 5 mm.” Para 0132) comprising a layer of textile material or foam material (“EPP foam … textile”) configured to lie against the patient’s head in use (“a rigidizing element 50 provided to an exterior portion of the tube 42 (e.g., along internal surface 44) that is adapted to engage the patient's head in use.” Para 0129); and a non-patient contacting portion (42, as shown in Figure 3-3), wherein at least a section of the tube non-patient contacting portion is comprised of a transparent and/or translucent material (“each tube 42 may be molded from a silicone material, e.g., liquid silicone rubber (LSR), having a thin wall thickness of about 0.5 mm. However, each tube may have a wall thickness in the range of about 0.3 mm to 5 mm. The tubes may have varying colors, and the tubes may be formed in a mold with a polished surface to provide the tubes with smooth exterior surfaces.” Para 0116); wherein the layer of textile or foam material (50) is bonded to the translucent and/or transparent material (“silicone material”) so that the tube wall (defined as the thickness of 42) is formed as a one-piece construction (“the rigidizing element 50 may be co-molded or co-extruded with the respective tube 42. That is, the tube 42 and rigidizing element 50 may form an integral, one-piece structure.” Para 0136); wherein the plane extending generally transverse to the longitudinal axis (best seen Figure 3-3) contains both the layer textile material or foam material (via 50, “EPP foam … textile”) and the transparent and/or translucent material (via 42, “silicone material”), so that the patient may view the interior passage along a transverse axis extending through the plane; and wherein a portion of the section of the transparent and/or translucent material (via 42, “silicone material”) is configured as a rigidizing element (defined wherein 42 and 50 meet). 
Regarding the phrases “to allow viewing of the interior passage from the outside” and “so that the patient may view the interior passage”, Veliss discloses the selection of “varying colors” is a function of the desire to have a “low visual obstruction” to the patient wearing the device (Para 0184).  Consequently, the construction of the transparent and/or translucent material was a consideration of the Veliss  - “may be transparent or selected to blend with the patient’s skin” (Para 0188) - in order to provide a patient interface that was “less visually obtrusive to the patient and others” (Para 0185); thereby providing a device which “reduce[s the] visual impact or distraction to the user” (Para 0184). Hence the resultant effect of a “transparent” tube effectively provides for the claimed functionality of “viewing” to be achieved. 
Yet, Veliss does not expressly disclose the specific treatment pressure of at least 6 cm of water. 
 Formica teaches a similar patient interface (Figures 9 and 10) to Veliss having a seal forming structure (“nasal prong” best seen Figure 12), a plenum chamber (90, “patient interface 90 (e.g., nasal prong arrangement)” Para 0042), positioning and stabilizing structure (10/10, best seen Figures 2-4) at least one gas delivery tube (10, “a first cuff of each conduit 10 may be adapted to engage a respective end or inlet of the patient interface 90 (e.g., nasal prong arrangement) and the second cuff may be adapted to engage a respective end of a manifold 92 communicated with the outlet of the PAP device 95 via another air delivery conduit 97.” Para 0042), a connection port (92, “a first cuff of each conduit 10 may be adapted to engage a respective end or inlet of the patient interface 90 (e.g., nasal prong arrangement) and the second cuff may be adapted to engage a respective end of a manifold 92 communicated with the outlet of the PAP device 95 via another air delivery conduit 97.” Para 0042), a patient contacting portion (30, “tube 15 has a generally D-shaped cross-section including a first or inwardly facing surface 30 and a second or outwardly facing surface 40. The inwardly facing surface 30 (also referred to as a hidden or patient contacting side) is adapted to contact the patient's face in use, and the outwardly facing surface 40 (also referred to as a non-patient contacting side) is adapted to face away from the patient's face in use.” Para 0047) and a non-patients contacting side (“tube 15 has a generally D-shaped cross-section including a first or inwardly facing surface 30 and a second or outwardly facing surface 40. The inwardly facing surface 30 (also referred to as a hidden or patient contacting side) is adapted to contact the patient's face in use, and the outwardly facing surface 40 (also referred to as a non-patient contacting side) is adapted to face away from the patient's face in use.” Para 0047), wherein both Formica and Veliss are utilized to provide PAP delivery of air flow to the patient. 
In particular, Formica teaches “the PAP device generates a supply of pressurized air (e.g., 2-30 cm H.sub.2O) that is delivered to the patient interface via the air delivery conduit.” (Para 0039).  As Formica teaches operational pressure of at least 6 cm of water are known (6-30 cm of water) in patient interfaces having PAP devices, the specific treatment pressure as claimed is an intrinsically considered air flow suitable for providing air pressure to the patient. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the operational pressure of the PAP device of Veliss to operate at a specific treatment pressure of at least 6 cm of water as taught by Formica to be a known PAP operating pressure, suitable for imparting breathing assistance to a patient wearing a patient interface. 
As to Claim 2, the modified Veliss, specifically Veliss discloses the patient contacting portion (50) comprises an outer layer of textile material or foam material (via 50, “EPP foam … textile”) configured to lie against the patient’s head in use, and at least a first inner layer (defined by the portion of 42/52 as engaged) of a thermoplastic material (“each tube may be constructed from other soft, flexible materials, e.g., thermoplastic elastomers (e.g., Santoprene), foam, foam laminate, closed cell impermeable foam, dipped and knitted textiles including cotton or silk.” Para 0116) forming at least a portion of an air path (defined by the lumen of 42, best seen Figure 3-3) within the at least one gas delivery tube (42), the first inner layer (defined by the portion of 42/52 as engaged) is bonded (“the rigidizing element 50 may be co-molded or co-extruded with the respective tube 42. That is, the tube 42 and rigidizing element 50 may form an integral, one-piece structure.” Para 0136) to the outer layer (50). 
As to Claim 4, the modified Veliss, specifically Veliss discloses the patient contacting portion (50) comprises a single layer of textile material or foam material (via 50, “EPP foam … textile”) and wherein a material property of the single layer of textile material or foam material (via 50, “EPP foam … textile”) is that it is impermeable (“The foam may be impermeable through its body … The foam may also be structured to be impermeable throughout” Para 0276). 
As to Claim 5, the modified Veliss, specifically Veliss discloses the patient contacting portion (50) comprises a single layer of textile material or foam material (via 50, “EPP foam … textile”) and wherein the single layer of single layer of textile material or foam material (via 50, “EPP foam … textile”) is coated (“foam that is skinned (both permeable and impermeable skin) only on the skin contacting surfaces of the interface, leaving flow to pass through the body of the foam structure rather than along the skin-contacting surface.” Para 0229) with an impermeable substance along at least one surface, which forms an inner surface of the at least one gas delivery tube (42) configured to be contacted by the flow of pressurized air. 
As to Claim 6, the modified Veliss, specifically Veliss discloses the patient contacting portion (50) comprises a single layer of textile material or foam material (via 50, “EPP foam … textile”) and wherein the single layer of textile material or foam material (via 50, “EPP foam … textile”) comprises a blend of polyamide, wherein the single layer of textile material or foam material (via 50, “EPP foam … textile”) comprises nylon, polyester and/or spandex (“other suitable materials are possible, e.g., textile, nylon, polypropylene, high duro silicones, elastomers, etc., and the rigidizing element may have other suitable wall thicknesses, e.g., in the range of about 0.3 mm to 5 mm.” Para 0132) and wherein the single layer of textile material or foam material (via 50, “EPP foam … textile”) also comprises one or more laminate coats of silicone (“high duro silicones”). 
As to Claim 9, the modified Veliss, specifically Veliss discloses the patient contacting portion (50) comprises a single layer of textile material or foam material (via 50, “EPP foam … textile”) and the non-patient contacting portion (42, of Figure 3-3) comprises a section configured to receive the section of transparent and/or translucent material (via 42, “silicone material”) includes an adhesive layer (“the rigidizing element 50 may be co-molded or co-extruded with the respective tube 42. That is, the tube 42 and rigidizing element 50 may form an integral, one-piece structure.” Para 0136) configured to be bonded to the single layer of textile material or foam material (via 50, “EPP foam … textile”).
As to Claim 11, the modified Veliss, specifically Veliss discloses the patient contacting portion (50) and the non-patient contacting portion (42, of Figure 3-3) are bonded with an adhesive layer (“the rigidizing element 50 may be co-molded or co-extruded with the respective tube 42. That is, the tube 42 and rigidizing element 50 may form an integral, one-piece structure.” Para 0136) together.
 As to Claim 12, the modified Veliss, specifically Veliss discloses the non-patient contacting portion (42, of Figure 3-3) comprises an outer layer of transparent and/or translucent material (via 42, “silicone material”) and at least a first inner layer (defined as the lumen of 42) of a thermoplastic material (“each tube may be constructed from other soft, flexible materials, e.g., thermoplastic elastomers (e.g., Santoprene), foam, foam laminate, closed cell impermeable foam, dipped and knitted textiles including cotton or silk.” Para 0116) defining at least a portion of an air path within the at least one gas delivery tube (42). 
As to Claim 13, the modified Veliss, specifically Formica teaches a non-patients contacting side (“tube 15 has a generally D-shaped cross-section including a first or inwardly facing surface 30 and a second or outwardly facing surface 40. The inwardly facing surface 30 (also referred to as a hidden or patient contacting side) is adapted to contact the patient's face in use, and the outwardly facing surface 40 (also referred to as a non-patient contacting side) is adapted to face away from the patient's face in use.” Para 0047) includes a concertina section (50/55 - “The corrugations are in the form of flexible ribbing that provide a series of parallel ridges/peaks 50 and grooves/valleys 55.” Para 0071) to impart flexibility to the non-patient contacting side.  Regarding the “overmolded” limitation, both Veliss and Formica teach the non-patient contacting side and the patient contacting sides are bonded, wherein Veliss explicitly states “the rigidizing element 50 may be co-molded or co-extruded with the respective tube 42. That is, the tube 42 and rigidizing element 50 may form an integral, one-piece structure.” (Para 0136) are bonded together. Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the non-patient contacting side of the modified Veliss to include the use of a concertina section as taught by Formica for the purpose of imparting flexibility to the non-patient contacting side.
As to Claim 17, the modified Veliss, specifically Formica teaches a non-patients contacting side (“tube 15 has a generally D-shaped cross-section including a first or inwardly facing surface 30 and a second or outwardly facing surface 40. The inwardly facing surface 30 (also referred to as a hidden or patient contacting side) is adapted to contact the patient's face in use, and the outwardly facing surface 40 (also referred to as a non-patient contacting side) is adapted to face away from the patient's face in use.” Para 0047) includes a series of corrugations (50/55 - “The corrugations are in the form of flexible ribbing that provide a series of parallel ridges/peaks 50 and grooves/valleys 55.” Para 0071) to impart flexibility to the non-patient contacting side.  Regarding the “overmolded” limitation, both Veliss and Formica teach the non-patient contacting side and the patient contacting sides are bonded, wherein Veliss explicitly states “the rigidizing element 50 may be co-molded or co-extruded with the respective tube 42. That is, the tube 42 and rigidizing element 50 may form an integral, one-piece structure.” (Para 0136) are bonded together. Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the non-patient contacting side of the modified Veliss to include the use of a corrugations as taught by Formica for the purpose of imparting flexibility to the non-patient contacting side.
As to Claims 18 and 44, the modified Veliss, specifically Veliss discloses the transparent and/or translucent material (via 42, “silicone material”) runs substantially along a length of the at least one gas delivery tube (42). 
As to Claim 20, the modified Veliss, specifically Veliss discloses the alignment of the patient contacting portion (42) constructed of transparent and/or translucent material (via 42, “silicone material”) discretely sectioned (Figure 3-3) from the non-patient contacting portion (50) constructed of textile material or foam material (via 50, “EPP foam … textile”).  
As to Claims 22, 31, 47, and 53, the modified Veliss, specifically Veliss discloses the alignment of the patient contacting portion (42) constructed of transparent and/or translucent material (via 42, “silicone material”) and the non-patient contacting portion (50) constructed of textile material or foam material (via 50, “EPP foam … textile”) joined at an anteriorly and a posteriorly (defined as the angle to the left and right of where 42/50 meet), wherein the anteriorly and a posteriorly angle forms a region upon which of transparent and/or translucent material (via 42, “silicone material”) is constructed.  Regarding Claim 47 to “higher resistance” the material properties of foam vs. silicone have different durometers wherein foam has a higher resistance to movement than silicone. 
As to Claim 26-29 and 49, the modified Veliss, specifically Veliss discloses the gas delivery tube (42) having the patient contacting portion (42) constructed of transparent and/or translucent material (via 42, “silicone material”) and the non-patient contacting portion (50) constructed of textile material or foam material (via 50, “EPP foam … textile”) joined at an anteriorly and a posteriorly (defined as the angle to the left and right of where 42/50 meet).  Regarding the concept of ‘variations in rigidity’ along the gas delivery tube,  Veliss discloses “The rigidizing element 50 may have a varying thickness along its length, e.g., to vary the stiffness or rigidity of the tube 42 along its length. For example, the rigidizing element 50 may be thinner at the patient's cheeks and thicker at the top of the patient's head. In an embodiment, the rigidizing element 50 and/or tube 42 may be structured to accommodate a respective arm of patient eyeglasses.” (Para 0131) whereby “It should be appreciated that the wall thickness of the tube and/or rigidizer may be adjusted for comfort and/or robustness, e.g., wall thicknesses thickened. The wall thickness of the tube and rigidizer is preferably as thin as possible, but may be thickened so as to be more shape-holding, self-supporting, and/or robust.” (Para 0133).  This construction of Veliss together with the teachings of Formica which includes the non-patient contacting portion having “corrugations add rigidity and strength to the tube, with the corrugation characteristics selected to vary such rigidity and strength in different zones.”  (Para 0074) provides for the construction wherein the anterior and posterior portions having different rigidities are obvious to try from a finite number of predictable solutions having a reasonable expectation of success in order to provide for comfort and/or strength variations of the tube along the length. Therefore, it would have been obvious to one having ordinary skill in the art to modify the rigidity along the gas delivery tube of the modified Veliss a known result effective variable suitable for imparting patient comfort and greater stability to the patient interface when worn. 
As to Claim 34, the modified Veliss, specifically Veliss discloses the transparent and/or translucent material (via 42, “silicone material”) is made of silicone. 
As to Claim 37, the modified Veliss, specifically Veliss discloses the gas delivery tube (42) is constructed in a D- shaped cross section (Figures 3-3) having a flat patient contacting side (50) and an arcuate non-patent contacting side (42). 
As to Claim 39,  the modified Veliss, specifically Veliss discloses the arcuate non-patent contacting side (42) has a first section of transparent and/or translucent material (via 42, “silicone material”) and a second section (defined by the abutment region of 42/50) of textile material or foam material (via 50, “EPP foam … textile”), wherein the flat patient contacting side (50) is coupled to the first section of transparent and/or translucent material (via 42, “silicone material”). 
As to Claim 41, please see the rejection of Claim 37.  The difference between Claim 37 and Claim 41 is the swapped language from a “D-shaped cross section” to  “substantially rectangular cross section with two rounded corners.  These shapes are functionally congruent. 
As to Claim 42, the modified Veliss, specifically Formica teaches a patient contacting portion (30, “tube 15 has a generally D-shaped cross-section including a first or inwardly facing surface 30 and a second or outwardly facing surface 40. The inwardly facing surface 30 (also referred to as a hidden or patient contacting side) is adapted to contact the patient's face in use, and the outwardly facing surface 40 (also referred to as a non-patient contacting side) is adapted to face away from the patient's face in use.” Para 0047) and a non-patients contacting side (“tube 15 has a generally D-shaped cross-section including a first or inwardly facing surface 30 and a second or outwardly facing surface 40. The inwardly facing surface 30 (also referred to as a hidden or patient contacting side) is adapted to contact the patient's face in use, and the outwardly facing surface 40 (also referred to as a non-patient contacting side) is adapted to face away from the patient's face in use.” Para 0047) of the gas delivery tube having a variety of width and height dimensions (Para 0058-0067) which meet the claimed construction of the gas delivery tube.  
As to Claim 45, the modified Veliss, specifically Veliss discloses the gas delivery tube (45) is removable from the plenum chamber (22) via “friction fit” - “In an embodiment, the frame 22 and manifold 70 may each include tube portions 25 adapted to engage respective ends of the tubes 42, e.g., via friction fit.” (Para 0103, best seen Figures 2-1 and 2-2) to allow for replacement and cleaning. 

Primary Examiner’s Comments 
In light of the prior art made of record, it appears an advantageous path forward in prosecution would involve the features of the disclosed invention as shown in Figures 5 and 6, and described in Paragraphs 0197 to 0238 incorporated as a picture claim of the independent claim.  
In particular, “the anterior and posterior sides 3355, 3356 of the D-shaped profile, where the patient contacting side of the gas delivery tube 3350 and the non-patient contacting side of the gas delivery tube 3350 meet, are formed from a transparent material. This transparent material forms window sections in the profile of the gas delivery tube 3350 which enables the user to visibly inspect its interior.” (Para 0197), “the window sections 3355, 3356 include semi- circular profiles 3357 on the hollow interior of the gas delivery tube, which may have a complementary shape to the profiles 3357. These may assist in directing the flow of silicone as it is moulded such that it encourages bonding to the textile strips before the portion that forms the window section is filled. This urges the textile strips on either side of the window section towards each other for a more robust bond.” (Para 0205).
Although Claim 20 hints at the construction of discrete sections, the hinted construction is inconsistent with the construction of the disclosed invention as seen in Figures 5 and 6.  Hence, in light of the prior art, e.g. Veliss the discrete section may simply be the top arcuate region (42) of the non-patient contacting side as shown in Figure 3-3 providing the transparent/translucent/clear material and the bottom flat region (having 42 and 50) of the patient contacting side as shown in Figure 3-3 providing the textile/foam material, wherein the sections extend the length of the entire tube.  In contrast, the disclosed construction of Figures 5 and 6, state the windows are formed by the anterior and posterior sides 3355, 3356  -  “the transparent material of the window sections are bonded to the respective edges of the patient contacting side 3351 and non-patient 3354 contacting side” (Para 0199). With the limitation narrowing the windows of the anterior and posterior sides 3355, 3356  as constructed between non-patient contacting side and the patient contacting side this construction would overcome the prior art made of record as there are not two window regions running along the length of the gas delivery tube in the disclosed bonding manner including the semi- circular profiles 3357 on the hollow interior of the gas delivery tube to assist in directing the flow of silicone as it is moulded such that it encourages bonding to the textile strips before the portion that forms the window section is filled. This urges the textile strips on either side of the window section towards each other for a more robust bond.
Additionally, Primary Examiner notes Applicant’s multiple amendments to “a single layer of textile material or foam material” (Claims 4-6 and 9) does not appear to overcome the prior art made of record as Veliss shows a single layer of textile material or foam material by the single construction of 50 regardless of the additional region of 42 at the patient contacting portion.
Henceforth, again it appears it would behoove Applicant to clearly recite a picture claim of Figures 5 and 6 of the instant invention whereby there is a gas delivery tube constructed of a patient contacting portion, a non-patient contacting portion, and two intermediate side portions, whereby a transverse cross sectional view of the gas delivery tube includes one intermediate side portion is bonded between the proximal end of the patient contacting and a distal end of the non patient contacting portion and the other intermediate side portion is bonded between the distal end of the patient contacting portion and the proximal end of the non-patient contacting portion to form a D-shaped cross sectional lumen of the gas delivery tube along the entire length of the gas delivery tube, such that each intermediate side portion provides a window suitable for visual inspection from the exterior of the gas delivery tube into the interior of the gas delivery tube to permit the patient to visual inspect debris within the gas delivery tube. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leonard (916,567) and Kippax (5,584,286) each disclose a patient interface suitable for imparting air to a patient, wherein Leonard discloses the construction of a gas delivery tube (14) constructed of “air proof fabric” (Page 1, Line 85-90) having a non-patient contacting section (27) made of a transparent material - “sheet of celluloid or other transparent material” (Page 2, Lines 15-20) and a patient contacting section (22) constructed of a fabric material - “softer fabric” (Page 2, Lines 1-5).  Leonard disclose the reason for the non-patient contacting section (27) constructed of a transparent material is to provide “a window…to permit the patient to see what is going on around him” (Page 2, Lines 15-20); whilst, Kippax teaches the use of “positive airway pressure” in the application of a fan to pressurize the air provided to the patient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/             Primary Examiner, Art Unit 3785